                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


     CELGENE CORP.,

             Plaintiff,                                    Civil Action No. 19-cv-673-AJT-IDD

     v.
                                                           ANSWER AND COUNTERCLAIM
     CELLGENE.COM, an Internet Domain Name,
                                                           JURY TRIAL DEMANDED
             Defendant.




           DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT

Defendant CELLGENE.COM (“Defendant”), for its answer and affirmative defenses to the

 Complaint filed by Celgene Corp. (“Plaintiff”), states the following:

1.        Defendant Admits Plaintiff has filed a complaint in rem action for cybersquatting under the

          Federal Anti-Cybersquatting Consumer Protection Act, 15 U.S.C. § 125(d), and trademark

          infringement under the Lanham Act, 15 U.S.C. § 114(1)(a).

2.        Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

          paragraph and therefore denies the same.

3.        Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

          paragraph and therefore denies the same.

4.        Defendant Admits typo-squatting exists, Denies the use of the term CellGene in a domain

          name is typo-squatting and lacks sufficient knowledge to admit or deny the remaining

          allegations contained in this paragraph and therefore denies the same.

5.        Denied



                                                      20
6.   Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

     paragraph and therefore denies the same.

7.   Defendant admits CellGene.com is a domain name which has been placed under privacy.

     Defendant denies the domain name is registered to the privacy company.

8.   Defendant denies the actual owner of the domain name is Portmedia holdings Limited, Ltd.

     and admits that the owner is based in Hong Kong. The actual owner of the domain is PTB

     Media, Ltd.

9.   Defendant Admits Plaintiff has filed a complaint which includes federal cybersquatting in

     violation of the Anti-Cybersquatting Consumer Protection Act, 15 U.S.C. § 125(d) and for

     trademark infringement under the Lanham Act, 15 U.S.C. § 1 14(1)(a).

10. Defendant admits this Court has original jurisdiction under 15 U.S.C. § 121(a) and 28 U.S.C.

     § 1331 and 1338(a).

11. Defendant Admits this Court has in rem jurisdiction over the Defendant Domain Name

     pursuant to 15 U.S.C. § 1 125(d)(2)(A), that the privacy service on the registrar is based in

     the Cayman Islands and that the true owner of the domain name is located in Hong Kong.

12. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

     paragraph and therefore denies the same.

13. This paragraph sets forth legal conclusions and questions of law to which no response is

     required.

14. Defendant Admits Verisign, Inc. is situated in this judicial district and the Defendant Domain

     Name is a .COM domain name. The remaining statements in this paragraph sets forth legal

     conclusions and questions of law to which no response is required.




                                                 20
15. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

16. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

17. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

18. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

19. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

20. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

21. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

22. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

23. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

24. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

25. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.




                                               20
26. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

27. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

28. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

29. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

30. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

31. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

32. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

33. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

34. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

35. Denied

36. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

37. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same. This paragraph also sets forth a legal conclusion of



                                               20
    law to which no response is required. It is admitted that UDRP claim was filed by Plaintiff,

    the referenced claim resulted in a favorable decision for Defendant and Plaintiff was found

    by a 3 member Panel to have abused the UDRP and is guilty of Reverse Domain Name

    Hijacking.

38. Denied

39. Denied

40. Denied

41. Denied. Plaintiff lists UDRP decisions which although they do discuss Portmedia Holdings

    do not decide if the owner of a domain name is a cybersquatter and as Plaintiff noted above,

    these administrative decisions are not entitled to any deference. Further, Plaintiff presents

    misleading information regarding the cases and Plaintiff even misrepresents the finding in

    Etsy, Inc. v. Domain Administrator/Portmedia Holdings Ltd., FA1710011753224 (FORUM

    Nov. 27, 2017) in which a 3 Member Panel found in favor of Defendant. As previously

    denied, Portmedia Holdings is not the current owner of the domain name.

42. Denied. See answer to paragraph 41.

43. Defendant neither admits nor denies as Portmedia Holdings is neither a part of this suit or the

    registrant of CellGene.com. The remaining part of the paragraph require a legal conclusion to

    which no response is required. Any fact not expressly denied herein shall be considered

    denied.

44. Defendant denies it uses a proxy service to register domain names. The remaining part of the

    paragraph require a legal conclusion to which no response is required.

45. Defendant admits the Domain Name has been directed to pay per click and denies the

    remaining parts of the paragraph.



                                                 20
46. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

47. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

48. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

49. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

50. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

51. Defendant admits the registrant of the Domain Name receives compensation when Internet

    visitors click on a link provided by Defendant Domain name to a third-party webpage.

    Defendant denies said visitors were attempting to reach Celgene.com

52. Defendant denies it has configured the Domain Name in any way. Defendant lacks sufficient

    knowledge to admit or deny the remaining allegations contained in this paragraph and

    therefore denies the same.

53. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

54. Defendant admits the Defendant domain name does not reflect the legal name of the

    Registrant, PTB Media Ltd.

55. Denied

56. Denied

57. Denied



                                               20
58. Defendant admits that CSC Digital Brand Services, as an undisclosed agent for Complainant,

    reached out to the registrant of the domain name on September 11, 2018, asking if Registrant

    was interested in selling the domain name to which the registrant responded with good faith

    offering to sell the domain name for $7,500. Defendant denies that it had not used and had no

    intent to use the domain name in the bona fide offering of any goods or services.

59. Defendant admits it uses a privacy service which places a privacy name on the domain name

    in accordance with GDPR. Defendant denies the remaining elements of this paragraph.



                                         COUNT ONE:
             Violation of the Federal Anti-cybersquatting Consumer Protection Act

60. Defendant incorporated by reference its answers in the previous paragraphs.

61. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

62. Denied

63. This paragraph sets forth legal conclusions and questions of law to which no response is

    required.

64. Defendant admits that the registrant of the domain name is based in Hong Kong. The

    remaining elements of this paragraph sets forth legal conclusions and questions of law to

    which no response is required.

65. This paragraph sets forth legal conclusions and questions of law to which no response is

    required.

66. Defendant denies the aforesaid acts have caused harm. The remaining elements of this

    paragraph sets forth legal conclusions and questions of law to which no response is required.




                                                20
                                        COUNT TWO:
                                In-Rem Trademark Infringement

67. Defendant incorporated by reference its answers in the previous paragraphs.

68. Defendant lacks sufficient knowledge to admit or deny the allegations contained in this

    paragraph and therefore denies the same.

69. This paragraph sets forth legal conclusions and questions of law to which no response is

    required.

70. Defendant admits that the registrant of the domain name is based in Hong Kong. The

    remaining elements of this paragraph sets forth legal conclusions and questions of law to

    which no response is required.

71. Defendant admits it has continuously used the Defendant domain name in commerce in

    association with advertising services for others since 2003 which does not infringe.

72. Denied

73. Defendant admits it has no rights in the Celgene mark, but that it does have rights in

    CellGene.

74. Defendant denies knowledge of Plaintiff at the time the Domain Name was registered. The

    remaining elements of this paragraph sets forth legal conclusions and questions of law to

    which no response is required.

75. Defendant admits it has not received permission from Plaintiff to use its mark. Defendant

    denies it is using Plaintiff’s mark.

76. Denied

77. Denied

78. Denied




                                                 20
                                 AFFIRMATIVE DEFENSES



1.     The Complaint fails to state any claim upon which relief may be granted.

2.     Plaintiff cannot show that the CELGENE mark is famous as Congress provided that a

mark is “famous” only when it is “widely recognized by the general consuming public of the

United States as a designation of source of the goods or services of the mark's owner.” 15 U.S.C.

§ 1125(c)(2)(A). See 4 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition,

§ 24:104, at 24-286 and 24-289 (analyzing the Legislative history, Professor McCarthy, the

leading commentator on trademark law, explained that the fame “a difficult and demanding

requirement” which limits the extraordinary relief of the Act to “only truly prominent and

renowned marks”).

3.     Defendant acted in good faith at all times.

4.     The Complaint is barred in whole or in part under the doctrines of waiver, estoppels,

and/or acquiescence.

5.     By statute, the remedies in an in rem action “shall be limited to a court order for the

forfeiture or cancellation of the domain name or the transfer of the domain name to the owner of

the mark.” 15 U.S.C. § 1125(d)(2).

6.     Defendant’s conduct was not the cause in fact or the proximate cause of any of the

damages alleged by Plaintiff.

7.     Non-party PTB Media, Ltd is the owner of the domain name and holds rights in the

CELLGENE mark in association with providing marketing services for others that are superior

to and predate the claimed rights of Plaintiff in association with said goods and services.




                                                20
8.     The Complaint is barred by Plaintiff’s unclean hands, in particular by its false claims in

violation of 15 U.S.C. § 1114(2)(d)(v). See Barcelona.com. v. Excelentisimo Ayuntamiento De

Barcelona, 330 F.3d 617 (4th Cir. 2003) (“Under that reverse domain name hijacking provision,

a domain name registrant who is aggrieved by an overreaching trademark owner may commence

an action to declare that the domain name registration or use by the registrant is not unlawful

under the Lanham Act. . . . [W]hen a trademark owner overreaches in exercising rights under the

ACPA, he ‘reverse hijacks’ the domain name from the domain-name registrant.”).

9.     Plaintiff’s attempt to unlawfully deprive PTB Media, Ltd of CELLGENE.COM, its

validly registered domain name is reverse domain name hijacking which makes this an

exceptional case under 15 U.S.C. § 1117(a) and entitles Defendant to recover its reasonable

attorneys’ fees.

10.    The term CellGene in a domain name is merely the joinder of two common words Cell &

Gene used regularly together to which no one may have exclusive rights and as such Defendant’s

use is permissible under the doctrine of fair use. A marketing page showing advertisements for

third parties does not cause any confusion between Plaintiff’s goods and services and

CellGene.com.

11.    CellGene.com alleges that Plaintiff is barred from recovery under the doctrine of

assumption of risk and laches. Since at least 2004, the disputed domain name has been used for a

website with PPC links relating to the dictionary meaning of the terms comprised in the disputed

domain name rather than to the Complainant or its specific industry all of which the Complainant

has been aware and did nothing.




                                                20
        WHEREFORE, Defendant CELLGENE.COM respectfully requests that the Court

dismiss the Complaint with prejudice, grant Defendant its reasonable attorneys’ fees, and grant

such other relief as the Court deems just and proper.

                          COUNTERCLAIM WITH JURY DEMAND

        Counter-claimant CellGene.com, by counsel, for its counterclaims states as follows:

        This is an action for declaratory judgment by which CELLGENE.COM seeks this Court

to declare that the domain name registration and use of <CELLGENE.COM> is not unlawful

under the Lanham Act pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

Additionally, CELLGENE.COM asserts claims pursuant to the trademark laws of the United

States under the Trademark Act of 1946 (the Lanham Act), as amended and specifically,

pursuant to the Anticybersquatting Consumer Protection Act (ACPA) 15 U.S.C. §

1114(2)(D)(v).

    1. Counter-claimant CellGene.com (hereinafter the “Domain" and “Counter-Claim

        Plaintiff”) is a domain name that has been sued.

    2. The registrant of the domain name, PTB Media, Ltd. (Hereinafter “PTB”) which has a

        primary address of 20/F, Central Tower, 28 Queen's Road, Central Hong Kong Hong

        Kong is the owner of the domain.

    3. Counter-claim defendant Celgene Corp has its principal place of business at 86 Morris

        Avenue, Summit, New Jersey 07901. (Complaint ¶ 6)

    4. This Court has subject matter jurisdiction of this matter pursuant to 28 U.S.C. § 1331 or §

        1338 as Plaintiff alleges on the face of the complaint a violation of the Lanham Act, 15

        U.S.C. §1121 or 1125.




                                                 20
   Nature of the Suit

   5. This case is brought pursuant to 15 U.S.C. § 1114(2)(D)(iv)-(v) and for declaratory relief

      pursuant to 28 U.S.C. §2201 to establish that PTB’s registration and use of the internet

      domain name <CELLGENE.COM> is not unlawful under the Anticybersquatting

      Consumer Protection Act (15 U.S.C. § 1125(d) (“ACPA”) or otherwise under the

      Lanham Act (15 U.S.C. § 1051, et seq.).

   6. In an administrative proceeding under the Uniform Domain Name Dispute Policy

      (“UDRP”) captioned: Celgene Corporation v. Portmedia Holdings, Ltd., D2018-2673 the

      administrative panel denied Counter-Claim Defendant’s request for transfer and

      specifically found that Counter-Claim Defendant had filed an abusive claim and engaged

      in Reverse Domain Name Hijacking.

   7. Counter-Claim Defendant filed the instant case to defeat the 3 Member panel’s UDRP

      decision in a further attempt to improperly acquire the valuable Domain CellGene.com.

Introduction and Facts

   8. Portmedia Holdings, Ltd. registered the Domain on or about March 16, 2003.

   9. In 2018, PTB was formed and Portmedia Holdings Ltd.’s assets, including the Domain,

      were transferred and assigned to PTB along with all of the good will associated thereto.

   10. PTB, through Portmedia, has enjoyed continuous ownership and use of the Domain over

      the past 16 years.

   11. Portmedia had no knowledge of Counter-Claim Defendant when it purchased the

      Disputed, only becoming aware of Counter-Claim Defendant’s existence when Counter-

      Claim Defendant filed a claim under the UDRP and lost a 3-Member Panel decision from

      which this matter derives.



                                              20
12. Portmedia was and PTB is in the business of registering generic domain names and has

   registered thousands of generic dictionary common word domain names, three- and four-

   letter domain names, and common surnames as a domain development and investment

   strategy.

13. Examples of similar, valuable, domain names that Portmedia and PTB have registered

   that combine the word “cell,” include but are not limited to:

          celldesigns.com; cellom.com; cellona.com; cellroom.com;
          celltrans.com; cellulor.com; cellutrim.com; cellzone.com;
          clickcell.com; cybercells.com; eternacell.com; infinitycell.com;
          and popcell.com.

14. Examples of similar, valuable, short domain names that Portmedia and PTB have

   registered, which include the word “gene,” include, but are not limited to:

          familygenes.com; findgene.com; genefactory.com;
          genehealth.com; geneologyonline.com; genesift.com;
          geneticare.com; geneticman.com; genevoice.com; gigene.com;
          kentuckygeneology.com; nationalgenetics.com; paxgenetica.com;
          and rangene.com.

15. Portmedia had and PTB currently registers short or common word domain names because

   they best fulfill the purpose of a domain name which is to be easy to remember.

   Common word domains therefore serve well as online identities and, as a result, are

   commercially valuable, and are part of a domain investment portfolio.

16. Portmedia had and PTB currently hosts underdeveloped domain names with domain

   name parking services that pay a share of the advertising revenue they generate, an

   industry-wide accepted practice.

17. The Domain has been and remains is hosted with a service which places pay-per-click

   (“PPC”) advertising links based on a Google advertiser feed on hosted domain names,

   sharing the advertising revenue with the domain name owners. The Domain has been

                                           20
   used to display descriptive PPC advertising links and those related to general interest

   topics.

18. There are no links related to Counter-Claim Defendant or its business on the webpage.

19. Over the past 16 years Portmedia had used and PTB currently uses the Domain in

   connection with descriptive or generic topics of interest.      As part of its business

   management, Portmedia and PTB have changed parking providers and/or registrars. If at

   times recently the alleged links seem to relate to Counter-Claim Defendant (per Counter-

   Claim Defendant’s claim) they were not intentionally placed with Counter-Claim

   Defendant’s trademark in mind and were due to changes in parking systems and have

   since been rectified.

20. The links were not selected by Portmedia or PTB and are auto-generated by Google and

   are constantly changing based on Google’s keyword advertising inventory and user

   search behavior. PTB owns thousands of domain names of which Google auto-generated

   links appear on any given domain at any time.

21. When Portmedia registered the disputed domain in 2003 the concept of “cell gene

   therapy” and the use of these two words was already in the scientific (even public)

   vernacluar. Today, a Google search result for “Cell Gene” reveals 252,000,000 pages of

   results unrealted to Counter-Claim Defendant.

22. Indeed, a popular “Cell Gene Therapy” industry conference uses the domain name

   www.cellgenetherapy.com which itself was registered in 2006.      Thus, its clear that the

   combination of “cell” and “gene” is not unique or exclusive to Counter-Claim Defendant

   (eventhough Counter-Claim Defendant does not, itself, use the correct spelling of the

   words in its name).



                                           20
                            FIRST CLAIM FOR RELIEF
                          (Reverse Domain Name Hijacking)

23. Counter-Claim Plaintiff incorporates by reference all facts and allegations in the previous

   paragraphs.

24. Counter-Claim Defendant initiated this litigation in in a bad faith attempt to deprive PTB

   of the highly generic domain name CellGene.com even though it knows it cannot have an

   exclusive right to the words Cell & Gene and that PTB has continuously used the domain

   on Pay-Per-Click advertising pages for the past 16 years.

25. The Domain Name has been locked beyond PTB’s full enjoyment of the benefits of

   registration thereof in consequence of false statements and bad acts made by Counter-

   Claims Defendant both in the current action and in the proceeding UDRP.

26. PTB has incurred costs related to this action and the UDRP proceeding as a direct

   consequence of Counter-Claim Defendant's false statements and bad acts.

27. PTB’s registration or use of the Domain does not violate any cognizable right of Counter-

   Claim Defendant under the Lanham Act.

28. PTB is being harmed through the loss of the unrestricted use of its Domain, loss of the

   income generated and loss of the associated advertising opportunities.

                         SECOND CLAIM FOR RELIEF
                    (DECLARATORY RELIEF - 28 U.S.C. $ 2201
                      NON-VIOLATION OF LANHAM ACT)

29. Counter-Claim Plaintiff incorporates by reference all facts and allegations in the previous

   paragraphs.

30. PTB’S registration or use of the Domain does not violate Counter-Claim Defendant's

   rights under the Lanham Act. In registering the Domain Name, PTB did not have "bad

   faith intent," as provided in I5 U.S.C. 1125(d)(I)(A)(i), to profit from Counter-Claim

                                            20
   Defendant's alleged trademarks. At the time Counter-Claim Plaintiff registered the

   Domain Names, the Counter-Claim Defendant's alleged marks were neither "distinctive"

   nor "famous" as provided under 15 U.S.C. 1125(d)(1)(ii).

31. PTB had reasonable grounds to believe that its registration and/or use of the Domain was

   and is a fair use or otherwise lawful under the Lanham Act.

32. Counter-Claim Defendant’s claimed marks are not famous under the Federal Anti-

   Dilution Act, 15 USC 1125.

33. In the absence of a declaration from the Court, Counter-Claim Plaintiff will suffer

   immediate and irreparable harm.

34. PTB’s registration and use of the Domain by providing advertising services for others

   through the use of a PPC page does not, and is not likely to cause confusion, or to cause

   mistake, or to deceive as to the affiliation, connection or association of PTB with

   Counter-Claim Defendant, or as to the origin, sponsorship, or approval of PTB’s goods,

   services, or commercial activities by Counter-Claim Defendant.

35. PTB’s registration and use of the Domain does not misrepresent the nature,

   characteristics, qualities, or geographic origin of PTB’s or Counter-Claim Defendant's

   goods, services, or commercial activities.

                            THIRD CLAIM FOR RELIEF
                           (TORTIOUS INTERFERENCE)

36. Counter-Claim Plaintiff incorporated by reference all facts and allegations in the previous

   paragraphs.




                                            20
    37. Counter-Claim Defendant, knowing that PTB Media had used CellGene.com since 2003

        and having been unable to purchase CellGene.com from PTB Media, the Counter-Claim

        Defendant seeks in this action to obtain CellGene.com and deprive Counter-Claim

        Plaintiff its rights under the domain name registration contract.

WHEREFORE, Counter Claim Plaintiff respectfully requests judgment against Counter-Claim

Defendant as follows:

A. Declaration by the Court, pursuant to 28 U.S.C. §220 1, that PTB’s registration, ownership

and use of the Domain Name <CellGene.com> is lawful and proper and does not infringe on any

right the Counter-Claim Defendant may claim in the United States;

B. A Judgment that Counter-Claim Defendant has attempted unlawfully to interfere with PTB’s

rights and expectations under its domain name registration contract and has induced a breach

thereof by making false statements resulting in mis-application of the dispute policy embodied

therein;

C. Cost and expenses, including costs under 15 U.S.C. 1114(2)(D)(iv)-(v) and reasonable

attorney's fees;

D. As this is an action "involving a violation of 15 USC 1125(d)(1)" by way of determining that

no such violation in fact has occurred, "an award of statutory damages in the amount of not less

than $1,000 and not more than $100,000 per domain name, as the court considers just" as

provided under 15 USC 1117(d); and

E. For such other and further relief as this Court deems just and proper.

        Jury trial demanded.




                                                 20
                                          Respectfully Submitted,

                                          CELLGENE.COM, an Internet Domain Name
                                          By Counsel


       /s
___________________
Jonathan Westreich, Esq.                     Stevan Lieberman, Esq.
VSB No. 37393                                Greenberg & Lieberman, LLC
Greenberg & Lieberman, LLC (of counsel)      (not admitted in Virginia)
604 Cameron Street                           1775 Eye Street, Suite 1150
Alexandria, Virginia 22314                   Washington, D.C. 20006
703-299-9050 / fax: 703-548-1831             (202) 625-7000 / Fax: 202-625-7001
jonathan@westreichlaw.com                    Stevan@aplegal.com

                                             Jason Schaeffer, Esq.
                                             ESQwire.com P.C.
                                             (not admitted in Virginia)
                                             1908 Route 70 East
                                             Cherry Hill, NJ 08003
                                             (856) 874-9651
                                             Jason@ESQwire.com




                                            20
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of July, 2019, I electronically filed the foregoing

Answer and Affirmative Defenses to Complaint and Counterclaim with the Clerk of Court using

the CM/ECF system, which sent a notification of such filing to the following:

       Attison L. Barnes, II (VA Bar No. 30458)
       David E. Weslow (for pro hac admission)
       Ari S. Meltzer (for pro hac admission)
       Adrienne J. Kosak (VA Bar No. 7863 1)
       WILEY REIN LLP
       1776 K St. NW
       Washington, DC 20006
       (202) 719-7000 (phone)
       abarnes @wileyrein.com
                                                     /s
                                              ___________________
                                              Jonathan Westreich, Esq.
                                              VSB No. 37393
                                              Greenberg & Lieberman, LLC (of counsel)
                                              604 Cameron Street
                                              Alexandria, Virginia 22314
                                              703-299-9050 / fax: 703-548-1831
                                              jonathan@westreichlaw.com

                                              Counsel for CellGene.com




                                                20
